UNITED STATES DEPARTMENT OF EDUCATION
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES
September 18, 2015
Dear Partners:
On September 14, 2015, we issued a policy statement that sets a vision and provides recommendations to
States, local educational agencies (LEAs), schools, and public and private early childhood programs, for
increasing the inclusion of children with disabilities ages birth through five in high-quality early
childhood programs. It is the Departments’ position that all young children with disabilities should have
access to inclusive high-quality early childhood programs where they are provided appropriate services
and supports in meeting high expectations.
Despite a strong legal foundation and research base supporting the benefits of inclusion for children with
and without disabilities, many young children with disabilities do not have access to, nor participate in,
high-quality early childhood programs. Given the growing attention to expanding access to high-quality
early childhood programs, the time is right to ensure that young children with disabilities are included in
these efforts, and together with their peers without disabilities, and they reap the benefits of participation
in high-quality early childhood programs.
Through the policy statement we released, we aim to support and encourage States, early childhood
programs and schools, teachers and providers, national professional organizations, advocates, and
families to take action to expand access to high-quality inclusive early childhood programs for all
children. This policy statement is one effort in a series of Federal actions promoting the inclusion of
young children with disabilities in high-quality early childhood programs. The Departments intend to
work with our partners in the community to raise public awareness and identify resources to support highquality programming and inclusion of children with disabilities in early childhood programs.
Together we can make progress in increasing inclusive early learning opportunities for young children
with disabilities, and in doing so, achieve greater outcomes for all children. We hope that States and local
communities will share the Departments’ vision that all people with disabilities be meaningfully included
in all facets of society, starting at birth, and partner with us to build a stronger and more comprehensive
early childhood system that sets a trajectory for their inclusion and positive outcomes across the course of
their lives. Thank you for the work you do on behalf of children and families across America.
Sincerely,

/s/

/s/

Arne Duncan, Secretary
U.S. Department of Education

Sylvia Matthews Burwell, Secretary
U.S. Department of Health and Human Services

